Citation Nr: 1707433	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  12-15 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for residuals of traumatic brain injury (TBI).

2. Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety with panic attacks.

3. Entitlement to an initial disability rating in excess of 40 percent for Raynaud's syndrome.

4. Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

5. Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

6. Entitlement to an disability rating in excess of 10 percent for bilateral nephrolithiasis with gouty diathesis and medullary sponge kidney.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to September 1986 and from September 1990 to December 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Baltimore, Maryland and Roanoke, Virginia.  The claims file is now in the jurisdiction of the Providence RO.

In an April 2012 decision, the RO granted 10 percent disability ratings for both GERD and migraine headaches, effective January 1, 2010.  In a June 2015 decision, the RO granted a 40 percent disability rating for Raynaud's syndrome and a 30 percent disability rating for migraine headaches, both effective January 1, 2010.  The Veteran, however, is presumed to be seeking even higher ratings during the entire period under appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2016, a Central Office hearing was held before the undersigned; a transcript is of record.

The Board has re-characterized the issue on appeal as entitlement to service connection for a psychiatric disorder, to include depressive disorder and anxiety with panic attacks, to make clear that the issue before the Board is entitlement to a psychiatric disability, regardless of the particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for an acquired psychiatric disorder and increased ratings for GERD and bilateral nephrolithiasis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During his November 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated he was withdrawing his appeal for entitlement to an initial disability rating in excess of 40 percent for Raynaud's syndrome.

2. Resolving reasonable doubt in the Veteran's favor, the evidence establishes residuals of TBI resulted from an in-service head injury.

3. For the entire appellate period, the Veteran's migraine headache disability was manifested by very frequent, completely prostrating and prolonged attacks, during which he missed work.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant for entitlement to an initial disability rating in excess of 40 percent for Raynaud's syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. Service connection for residuals of TBI is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3. The criteria for a 50 percent disability rating for migraine headaches are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein regarding the issues addressed on the merits, no further discussion of the VCAA is required with respect to this claim for service connection for TBI.  As to the initial increased rating for migraines, the Board finds that there is no statutory duty to provide additional notice is this initial increase claim and that the medical evidence establishes that the highest schedular rating is warranted throughout the appeal period.  The medical and lay evidence of record is also sufficient to determine that referral for extra-schedular consideration is not warranted.  The Board finds that the duties to notify and assist have been met as to this claim.

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for entitlement to an initial disability rating in excess of 40 percent for Raynaud's syndrome, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to an initial disability rating in excess of 40 percent for Raynaud's syndrome and it is dismissed.

Residuals of TBI

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether the requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has residuals of TBI that manifested in service.  A review of his service treatment records confirms a July 1984 head injury.  Post-service medical records include complaints of neurocognitive symptoms and an August 2013 VA neuropsychological evaluation that notes the Veteran's history "appears to be positive for a moderate TBI in 1984 and a mild or moderate TBI in 1988."

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for residuals of TBI.  In summary, the Veteran currently has residuals of TBI.  His service records also reflect TBI.  As to the remaining element, the August 2013 VA notation attributes his TBI residuals, at least in part, to the 1984 in-service head injury.  As such, the Board grants the benefits sought.

Migraine Headaches

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The Veteran's migraine headaches have been rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

Diagnostic Code 8100 provides that migraine headaches with characteristic prostrating attacks averaging once in two months over the last several months are rated as 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated as 30 percent disabling.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation, which is also the maximum evaluation available under this Diagnostic Code.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

On January 2009 VA examination, the Veteran reported right-sided headaches with severe, throbbing pain, accompanied by photophobia and phonophobia.  He stated the headaches were relieved by sleep and that he had a good response to prescription medication.  He stated he had headaches approximately twice a month and, if untreated, lasted six to eight hours.  He described the headaches as incapacitating and said he sometimes had to leave work early due to headache.  The examiner noted that most of the attacks were prostrating and lasted for hours, causing significant effects on the Veteran's usual occupation due to increased absenteeism, and no effects on usual daily activities.

On April 2010 VA examination, the Veteran reported headaches approximately once per month, for which he took prescription medication.  The examiner noted that most of the headaches were prostrating and lasted hours, but found they had no significant effects on the Veteran's usual occupation or daily activities.

On March 2015 VA examination, the Veteran reported headache pain in the bilateral temples, with associated non-headache symptoms of sensitivity to light and sound and changes in vision.  The duration of typical head pain was less than one day.  The examiner indicated the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once per month, and that he had very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner noted the Veteran's headaches impacted his work in that during a headache, the Veteran took leave and went home.

During his November 2015 Board hearing, the Veteran testified that he had very frequent migraines - approximately four per month - that were prostrating, prolonged attacks, during which he could not work.  He stated he regularly left work or called in sick due to migraines, and that he exhausted most of his leave due to the migraines.

On review of the record, the Board finds that the disability picture presented by the Veteran's headaches warrants a 50 percent disability rating.  During the entire appellate period, the Veteran reported frequent headaches, at least once a month, which caused him to miss work.  The Board notes that the term "severe economic inadaptability" is not defined in VA law.  The Court has held that it must also be considered whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 44 (2004).  In addition, VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id., at 446-47.  Based on the Veteran's reports that he left work frequently due to headaches and the January 2009 and March 2015 VA examiners' notations of absenteeism from work due to headaches, and giving the Veteran all due consideration, the Board finds that his migraine headache disability caused very frequent, prostrating and prolonged attacks, and that it alone was productive of - that is, capable of producing - severe economic inadaptability.

Accordingly, the Board finds that entitlement to a 50 percent disability rating for migraine headaches is warranted for the entire appellate period.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's migraine headaches under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's headache symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's headaches have resulted in head pain and some associated symptomatology, such as sensitivity to light and sound.  The symptomatology and effects on daily living are contemplated by the rating criteria and do not present an exceptional disability picture. That is, the Board finds that the headache disability is manifested by symptoms and effects on employability which are reflected in the rating criteria.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for headaches is not warranted.  38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The appeal for entitlement to an initial disability rating in excess of 40 percent for Raynaud's syndrome is dismissed.

Service connection for residuals of TBI is granted.

A 50 percent disability rating for migraine headaches is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

During his hearing, the Veteran testified that his acquired psychiatric disorder may be related to his other service-connected disabilities.  Therefore, a VCAA notification letter regarding this basis of service connection should be issued, and a VA examination and opinion regarding secondary service connection is necessary to assist him with his claim.  See 38 C.F.R. § 3.159(c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).

As well, the Veteran testified to worsened GERD symptoms than his most recent March 2015 VA examination reflects, and he also reported he has recurrent kidney stones.  Given this, new VA examinations are needed to determine the current severity of the Veteran's GERD and bilateral nephrolithiasis.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the acquired psychiatric disorder, GERD, and bilateral nephrolithiasis on appeal; this specifically includes treatment records from Family Health Center of Fairfax, from the Fort Belvoir Community Hospital from April 2014 to the present, and from VA Medical Center in Washington, DC from August 2013 to the present.

2. Provide VCAA notice regarding secondary service connection.

3. After completing directives (1)-(2), the AOJ should request an opinion with examination from an appropriate VA clinician to determine the nature and likely etiology of the Veteran's claimed acquired psychiatric disorder.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has an acquired psychiatric disorder related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has an acquired psychiatric disorder that is proximately due to his service-connected obstructive sleep apnea, benign prostatic hypertrophy with continuing nocturnia and daytime frequency, ventral hernia, left knee patellar tendonitis, hypertension, GERD, migraine headaches, left leg varicose veins, history of bilateral nephrolithiasis with gouty diathesis and medullary sponge kidney, maxillary sinusitis, Raynaud's syndrome, erectile dysfunction, recurrent left great ingrown toenail, eczematous dermatitis with keratosis pilaris, history of alopecia areata, and/or residuals of TBI?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has an acquired psychiatric disorder that has been aggravated by his service-connected obstructive sleep apnea, benign prostatic hypertrophy with continuing nocturnia and daytime frequency, ventral hernia, left knee patellar tendonitis, hypertension, GERD, migraine headaches, left leg varicose veins, history of bilateral nephrolithiasis with gouty diathesis and medullary sponge kidney, maxillary sinusitis, Raynaud's syndrome, erectile dysfunction, recurrent left great ingrown toenail, eczematous dermatitis with keratosis pilaris, history of alopecia areata, and/or residuals of TBI?

Detailed reasons for all opinions should be provided.

4. After completing directive (1), the AOJ should arrange for a VA evaluation by an appropriate VA medical professional to ascertain the current nature and severity of his service-connected GERD.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's GERD, noting their frequency and severity. 

Examination results should be clearly reported.

5. After completing directive (1), the AOJ should arrange for a VA evaluation by an appropriate VA medical professional to ascertain the current nature and severity of his service-connected bilateral nephrolithiasis.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's bilateral nephrolithiasis, noting their frequency and severity. 

Examination results should be clearly reported.

6. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

6. The AOJ should then review the record and readjudicate the claims for service connection for an acquired psychiatric disorder and increased ratings for GERD and bilateral nephrolithiasis, performing all additional development deemed necessary.  If any of the issues remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


